People v Vickers (2020 NY Slip Op 04674)





People v Vickers


2020 NY Slip Op 04674


Decided on August 20, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 20, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: CENTRA, J.P., NEMOYER, TROUTMAN, WINSLOW, AND BANNISTER, JJ.


424 KA 18-00856

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vSEAN M. VICKERS, DEFENDANT-APPELLANT. 


DAVID J. PAJAK, ALDEN, FOR DEFENDANT-APPELLANT.
LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (SHIRLEY A. GORMAN OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Genesee County Court (Charles N. Zambito, J.), rendered January 5, 2018. The judgment convicted defendant upon a plea of guilty of course of sexual conduct against a child in the first degree (two counts). 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of two counts of course of sexual conduct against a child in the first degree (Penal Law § 130.75 [1] [b]), defendant contends that, although he validly waived his right to appeal, he may nevertheless seek a sentence reduction in the interest of justice (see CPL 470.15 [6] [b]). We reject that contention inasmuch as a valid waiver of the right to appeal encompasses a challenge to the severity of the sentence and also "includes waiver of the right to invoke [this Court's] interest-of-justice jurisdiction to reduce the sentence" (People v Lopez, 6 NY3d 248, 255 [2006]).
Entered: August 20, 2020
Mark W. Bennett
Clerk of the Court